Appeal by the defendant from an order of the County Court, Dutchess County (Hayes, J), dated August 28, 2006, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
The defendant’s contention that the assessment of points against him based upon the victim’s physical helplessness constituted improper “double counting” because he was also assessed points based upon the victim’s age is without merit (see People v Davenport, 38 AD3d 634 [2007]; People v Vaughn, 26 AD3d 776 [2006]).
The defendant’s remaining contentions are without merit. Spolzino, J.P., Florio, Miller and Dickerson, JJ., concur.